Citation Nr: 1608159	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 21, 2010.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran had active service from November 1965 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2010 and April 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). The December 2010 rating decision granted service connection for coronary artery disease and assigned an initial 10 percent rating, effective October 7, 2009, and a 100 percent rating, effective August 21, 2010. The Veteran filed a Notice of Disagreement (NOD) asserting entitlement to an increased rating. A claim for a TDIU is part of an increased rating claim when such is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The April 2014 rating decision denied entitlement to a TDIU.

The Board, in an October 2014 decision, granted the Veteran an earlier effective date for service connection of his coronary artery disease, June 27, 2006,  and granted him an increased rating for the same, 60 percent, effective June 27, 2006. The Board remanded the issue of entitlement to a TDIU, prior to August 21, 2010, for any additional development deemed necessary. See Green v. West, 11 Vet. App. 472  , 276 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period). The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board, at the time of its October 2014 remand, directed the AOJ to conduct any additional development deemed necessary and readjudicate the Veteran's pending claim of entitlement to a TDIU prior to August 21, 2010.

The AOJ issued an April 2015 Supplemental Statement of the Case (SSOC) that denied a TDIU prior to August 21, 2010. It does not appear that the AOJ determined that any additional development was necessary in order to adjudicate whether the Veteran was entitled to the benefit claimed.

The Veteran filed an April 2013 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, however, he did not identify his employers during the last five years that he worked. On remand, the AOJ should seek an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, from the Veteran, requesting that he identify his prior employers and then forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to any identified employers. 

The Veteran's attorney, in December 2015, submitted the May 2013 favorable decision as to the Veteran's claim for disability benefits from the Social Security Administration (SSA), which included a summary of the pertinent medical evidence upon which the SSA relied. However, it does not appear that the AOJ requested the Veteran's complete SSA records; and on remand, the AOJ should obtain and associate with the claims file such records. 

As the issue before the Board is entitlement to a TDIU prior to August 21, 2010, the Veteran's VA treatment records dated prior to August 21, 2010, are relevant medical evidence. However, only VA treatment records dated in as early as September 2009, save for one entry dated in July 2005, are currently available for Board review. On remand, the AOJ should obtain and associate with the claims file the Veteran's VA treatment records dated from June 2006 to September 2009.

In a July 2014 statement, the Veteran's attorney asserted that a retrospective VA opinion as to the Veteran's employability was warranted. Indeed, there is no relevant medical evidence of record, dated prior to August 21, 2010, that discusses the Veteran's employability related to his service-connected disabilities, coronary artery disease and diabetes mellitus. On remand, the AOJ should obtain a sufficient VA opinion as to the Veteran's employability prior to August 21, 2010, considering only limitations placed on him by his service-connected coronary artery disease and diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that he identify his last employers. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to any identified employers. Any and all responses, including negative responses, must be properly documented in the claims file and the Veteran must be so informed.

2. Obtain and associate with the claims file all relevant records related to the Veteran's claim for disability benefits from the SSA, to include any treatment records or evaluations upon which SSA based its decision. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Washington, DC, dated from June 2006 to September 2009. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

4. Then, forward the Veteran's claims file to a VA examiner for a retrospective opinion. The examiner should specifically opine as to whether, prior to August 21, 2010, the Veteran's service-connected disabilities alone, singly or in the aggregate, precluded him from obtaining and maintaining substantially gainful employment versus just marginal employment, considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected. 

The examiner should give some indication as to whether any employment in which the Veteran may have engaged in prior to August 21, 2010, would have been only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

Considering the period prior to August 21, 2010, the examiner should provide the date upon which the Veteran became precluded from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.

The examiner should be made aware that the Veteran's service-connected disabilities include coronary artery disease, rated as 60 percent disabling prior to August 21, 2010, and diabetes mellitus, rated as 20 percent disabling, effective February 18, 2009. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review. A complete rationale should be provided for any opinion given. The opinion should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his attorney with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).









(Continued on the next page)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




